Citation Nr: 1221867	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the Veteran was assisted by a service officer from the Florida Department of Veterans' Affairs.  The claims folder, however, contains a VA Form 21-22 in favor of the American Legion and his representative is recognized as such.  

At the hearing, the Veteran also provided testimony regarding a left foot disability.  The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a left foot disability is not currently before the Board and thus, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to service connection for a lumbar spine disability and for a right foot disability on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In July 2004, the RO denied entitlement to service connection for a right foot disability; the Veteran did not appeal this decision within one year following notification.  

2.  Evidence associated with the record since the July 2004 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonably possibility of substantiating the claim of entitlement to service connection for a right foot disability.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the claim of entitlement to service connection for a right foot disability and to remand for further development, a detailed discussion regarding the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  




Analysis

In July 2004, the RO denied entitlement to service connection for a right foot disability, essentially based on findings that the Veteran was not treated for a right foot condition during service, there was no diagnosis of arthritis within the presumptive period, and a VA examiner opined that his right foot condition was not related to his service-connected right knee disability.  The Veteran did not appeal this decision within one year following notification and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In August 2008, the Veteran requested to reopen his claim.  In March 2009, the RO reopened the Veteran's claim but continued the previous denial.  The Veteran disagreed and subsequently perfected this appeal.  

The Board acknowledges that the RO reopened the claim; notwithstanding, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Pertinent evidence at the time of the July 2004 decision included the Veteran's service treatment records and VA records and examinations.  

Service records do not document treatment for a chronic right foot disorder.  On examination for separation in February 1976, the Veteran's feet were reported as normal on clinical evaluation and he denied any foot trouble.  

A January 2004 VA examination noted vague foot complaints without any significant physical findings.  The examiner indicated that the mild radiographic findings of early hallux valgus formation did not correlate with current complaints and are radiographic findings only.  No specific pathology was found on examination and it was the examiner's opinion that the current foot complaints were not related to service-connected bilateral knee complaints.  

The Veteran was seen by a VA podiatrist in February 2004.  At that time, she explained the following to the Veteran:

[T]he foot functions as a major shock absorbing system and since it is unable to perform this due to all the arthritis, compensation pain has set in around the dorsal arch, lateral foot and heel areas.  The ability of the rest of the lower extremity joints is disabled and unable to help with this shock absorbing/walking process and therefore has greatly influenced the production of arthritis to the feet.  When all joints in the lower extremity become arthritic, nothing functions normally and the end result is more arthritis and pain.  

Pertinent evidence added to the record since the July 2004 decision includes the Veteran's testimony and VA records and examinations.

At the hearing, the Veteran testified that he did not have any injuries to his feet and that he started having foot problems after his knee problems.  

In October 2007, the Veteran was seen in the VA emergency room.  The physician noted severe degenerative joint disease of multiple lower extremity joints, knees/hips, which has affected feet/lumbar spine causing disabling pain because of weight distribution/compensatory mechanism.  A July 2008 podiatry note includes an assessment of plantar fasciitis, spur right foot; and foot pain (biomechanical/low back etiology).  

The Veteran underwent a VA examination in February 2009.  Diagnosis was metatarsalgia and the examiner stated there was no evidence that the Veteran's mild knee arthritis contributed to his foot pain.  

To the extent the referenced evidence was not considered, it is new.  The Board acknowledges that both positive and negative evidence has been added to the record since the July 2004 rating decision.  The positive evidence, however, is considered material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonably possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right foot disability is reopened.  


REMAND

At the outset, the Board observes that additional evidence was added to the record since the June 2010 statement of the case.  In May 2011, the Decision Review Officer (DRO) determined that the evidence was not pertinent to the appeal and that a supplemental statement of the case was not needed.  The additional evidence, however, included outpatient records documenting complaints related to the claims currently on appeal.  Thus, on readjudication, the AMC/RO should consider all evidence received since the June 2010 statement of the case.  

Lumbar spine disability

In March 2009, the RO denied entitlement to service connection for a lumbar spine disability.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

At the hearing, the Veteran testified that he was treated for his back at the VA Medical Center in Philadelphia in the late 1970's to the early 1980's.  On review, it appears that records from Philadelphia for the period from 1975 to 1979 were requested in the 1990's in connection with a previous claim.  It is unclear, however, whether records from this time period are available.  Additional attempts should be made to obtain any records from the VA Medical Center in Philadelphia.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, that should be so certified by the facility.

A January 2005 VA record indicates that the Veteran suffered a work related low back injury in 1995.  The physician suggested that the Veteran's recent low back exacerbation was related to an old on-the-job injury.  The physician further stated that patients with spine injuries frequently have recurrences after initial resolution of their symptoms and he would be happy to talk to anyone at workers' compensation about this issue.  Records pertaining to any work related low back injury are relevant to the current appeal and should be requested.  

The Veteran testified that he had back complaints during service and service treatment records show that he was seen in July 1975 with complaints of low back pain.  Examination was normal and impression was muscular pain.  The Veteran's spine was reported as normal on separation examination in February 1976 and he denied recurrent back pain.

The Veteran has also asserted that any current back problems are related to his service-connected lower extremity disabilities.  The Veteran is currently service connection for left trochanter bursitis with degenerative changes, degenerative joint disease of the left and right knees, and left knee instability.  Various VA records suggest a relationship between the Veteran's lower extremities and his low back complaints.  

The Veteran underwent a VA examination in February 2009.  Diagnosis was lumbar degenerative joint disease.  The examiner stated that there was no objective evidence that mild knee arthritis contributed to his current low back arthritis and that it was likely a result of normal age-related and body habitus changes.  On review, this examination did not consider whether any current findings were related to complaints during service, nor was aggravation addressed.  Under the circumstances of this case, additional VA opinion is needed.  38 C.F.R. § 3.159(c)(4).  

Right foot disability

Having reopened the claim, the Board must consider its merits.  On review, the record contains evidence both for and against the Veteran's claim.  The Board observes that the various opinions of record do not consider all applicable theories of service connection and are not necessarily supported by sufficient rationale.  
The Veteran is service-connected for multiple lower extremity disabilities and considering the evidence of record, the Board finds that additional opinion is warranted.  

VA records were last printed in May 2011.  Additional relevant VA records, if any, should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request any records, to include any archived records, from the VA Medical Center in Philadelphia for the period beginning March 1976.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If records are not located at the facility or through the archives, it should be certified by the facility that there are no records available.

2.  The AMC/RO should request relevant treatment records from the VA Medical Center in Gainesville, to include any associated outpatient clinics, for the period since May 2011.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder. 

3.  The AMC/RO should contact the Veteran and ask him to provide information regarding any workers' compensation claims related to his 1995 low back injury.  He should identify the employer, date of claim, and whether it was filed with a state Workers' Compensation Board or with the U.S. Department of Labor Office of Workers' Compensation Program (OWCP).  Upon receipt of this information, the RO should request relevant records.  If an authorization is needed from the claimant, it should be requested.  All records obtained and any responses received must be associated with the claims file.  

4.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  The AMC/RO should request a VA medical opinion regarding the nature and etiology of any current low back disability.  Examination of the Veteran is necessary only if requested by the examiner.  

Following review of the claims folder, to include the Virtual VA efolder, as pertinent, or relevant records therein, the examiner is requested to opine whether any current low back disability is at least as likely as not (i.e., there is a 50 percent or greater probability) related to active military service or events therein, to include those complaints of low back pain noted during service.  Further, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated (permanently made worse) by the Veteran's service-connected lower extremity disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  In addressing these questions, the examiner is also requested to discuss the impact of any post service work related low back injury.  A complete rationale must be offered for any opinion provided.  

6.  The AMC/RO should request a VA medical opinion regarding the nature and etiology of any current right foot disability.  Examination of the Veteran is necessary only if requested by the examiner.  

Following review of the claims folder, to include the Virtual VA efolder, as pertinent, or relevant records therein, the examiner is requested to opine whether any current right foot disability is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred in or aggravated during the Veteran's military service.  Further, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated (permanently made worse) by the Veteran's service-connected lower extremity disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  A complete rationale must be offered for any opinion provided.  

7.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

8.  If additional examination is deemed necessary, the Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

9.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for a lumbar spine disability and for a right foot disability.  All evidence added to the record since the June 2010 statement of the case should be considered.  Additionally, all applicable laws, regulations, and theories of entitlement should also be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


